DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0230471 (Gonzalez).
Independent claim 1: Gonzalez discloses a polycrystalline diamond compact (title), comprising:
a polycrystalline diamond layer ("PCD layer 102" - ¶ 27), the polycrystalline diamond layer being in the form of a cylinder (figs 3-3C, & 4A-5D) comprising an upper surface ("upper exterior working surface" - fig 1 & ¶ 27), a bottom surface (not individually numbered but inherently present and clearly shown in figs 1, 3, & 5 as contact the substrate at "interface 110"), and a side wall connecting the upper surface and the bottom surface ("lateral surface 105" - fig 1); and
a cemented carbide substrate ("cemented carbide substrate 104" - ¶ 27), the cemented carbide substrate being bonded to the bottom surface of the polycrystalline diamond layer (at "interface 110");
wherein:
the upper surface comprises a center part ("central portion 502d" - fig 4C & ¶ 47; or the central area where 708 intersect in fig 7A) and an edge part (circumference of 102 clearly shown in fig 4C & 7A);
the edge part comprises a plurality of radially distributed cutting edges ("portions 502a-502c" - fig 4C & ¶ 47; or the plurality of 102 in fig 7A) and a plurality of cutting removal grooves ("partitioning cutting cuts 508" - ¶ 47; or 708 in fig 7A);
the plurality of cutting edges and the plurality of cutting removal grooves are alternately disposed on the upper surface (figs 4C & 7A); and
a first end of each of the plurality of cutting edges and the plurality of cutting removal grooves extends to communicate with the center part (The inner ends of each of 508 & 502a-c extends to "communicate with" 502d: fig 4C. Same for fig 7A and the "center part" that is defined by the intersection of 708), and a second end of each of the plurality of cutting edges and the plurality of cutting removal grooves extends to communicate with the side wall (the outer ends of each of 508 & 502a-c extend to the circumference of 102: fig 4C. Same for fig 7A).

Dependent claims 2-8: Gonzalez further discloses
Claim 2. The polycrystalline diamond compact of claim 1, wherein each of the plurality of cutting edges (502a-c) comprises a first side surface and a second side surface (defined by cuts 508 on each side of one of 502a-c), and an included angle between the first side surface and the second side surface is greater than or equal to 90° (102° as shown in fig 4C).

Claim 3. The polycrystalline diamond compact of claim 1, wherein the plurality of cutting edges (502a-c) and cutting removal grooves (508) forms an annular structure on the upper surface (fig 4C in the same manner as in the present case: surrounding central portion 502d).

Claim 4. The polycrystalline diamond compact of claim 1, wherein a vertical distance from a peak of each of the cutting edges (Planar top of 502a-c constitute their highest point and can therefore be called a "peak". Same for fig 7A) to a lowest point of the plurality of cutting edges (Defined by the depth of 508 into 102". Identified as 208 in figs 3-3D and 708 in fig 7A) is greater than or equal to 0.2 mm (¶ 44: "the partitioning cut 208 may extend… between about 0.008 inch and about 0.1 inch into substrate 104" or ~0.2032 mm to 2.54 mm), and a radial length of each of the cutting edges on the upper surface is greater than or equal to 0.5 mm (¶ 54 teaches that depth "D" is "about 0.01 to about 0.5 times a diameter" of the PDC and "D" may be 2.54 mm. Therefore the diameter of PDC 700 may be as much as 1.27 mm by the upper end of the above ranges. Dividing this is half for the four "cuts" 708 in fig 7A results in a length of ~0.6 mm).

Claim 5. The polycrystalline diamond compact of claim 1, wherein chamfers are disposed at a joint between a circumferential edge of the upper part and the side wall (107, figs 1 & 3; ¶ 9 teaches the disclosed embodiments may be usable together in combination).

Claim 6. The polycrystalline diamond compact of claim 1, wherein the center part of the upper surface of the polycrystalline diamond layer is provided with a cutting reservoir ("circular partitioning cut 508c" - fig 4C & ¶ 47).

Claim 7. The polycrystalline diamond compact of claim 6, wherein the first end of each of the plurality of cutting edges and the plurality of cutting removal grooves extends to communicate with the cutting reservoir ("The radius partitioning cuts 508 do not extend to the center of PCD table 102, but end at the intersection with central generally circular cut 508c" - ¶ 47).

Claim 8. The polycrystalline diamond compact of claim 7, wherein the cutting reservoir is in the shape of circle ("circular partitioning cut 508c") or square.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0230471 (Gonzalez) in view of US 2010/0084198 (Durairajan).
Claim 9. Gonzalez discloses all the limitations of the parent claims but does not expressly disclose the depth of central circular cut / "reservoir" 508c relative to the thickness of the diamond layer.
However Durairajan discloses a PDC cutter with a central circular cavity / "cutting reservoir" (406, fig 5) with a depth relative to the upper surface ("d") that is less than one tenth of a thickness of the polycrystalline diamond layer from the upper surface to the bottom surface ("the depth d of the curvature profile 409 may be between 5 and 100 percent of the height h of the ultrahard layer 404" - ¶ 42. A specific numerical value is expressly taught within the claimed range: 5-10%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676